                                                UNITED STATES DISTRICT COURT
              Case 4:18-cr-00239-A Document 39 Filed
                                       NORTHERN      10/26/18
                                                DISTRICT       Page 1 of 1 PageID 104
                                                          OF TEXAS
                                                          Fort Worth DIVISION

HONORABLE John McBryde, PRESIDING
DEPUTY CLERK: Michelle Moon                                           COURT REPORTER: Debbie Saenz
LAW CLERK   _________________________
INTERPRETE~R_:
                                                                      USPO

A.M. 11:00                                                         DATE HELD: October 26, 2018
TOTAL COURT TIME:            28 min.                               CSO: Ray Urban
                                                    CR. No. 4: 18-CR-239-A DEFT NO. 01

UNITED STATES OF AMERICA                                                 §                       CHRIS WOLFE, AUSA
                                                                         §
v.                                                                       §
                                                                         §
BOBBY CAMPBELL                                                           §        VINCENT E. WISELY, RETAINED
Defendant's Name                                                          Counsel for Deft. Apptd-(A), Retd-(R), FPD-(F)
                                                     ARRAIGNMENT/GUILTY PLEA
Trial Status:       D Completed by Jury Verdict D Continued from Previous Month D Directed Verdict D Evidence Entered
                    D Hung Jury D Jury Selection Only, continued D Jury Selection or Verdict Only (No Trial Before this Judge)

............        ~:~:::ls:~:~cy Plea             Days in Trial                     Hearing   Conc'l~ded V Ye:     D .~o. ;   'l~
............        Arraignment/Guilty Plea - Held on count 1 ofthe 1-count Sup sedmg~rmati~IJ: '
D ......            New Sentencing Guidelines (NSG) offense committed on or aft           (11/1/871"-·-~-   -' . '         ·;     ,
                    Defense waived reading of the Superseding Information.                         I or. ':· 6 ~ .          \
............        Deft enters a plea of       D Not Guilty        II'Guilty   D Nolo              j   \J'.·   ·.        _j
D .... ..           Consent to proceed before U.S. Magistrate Judge on misdemean r case.            L----·--·-·-·-·--C urRT
                                                                                                 CLERK, U.S. DISTinCT 0 ·
D .... ..           Waiver of Jury Trial                                                          BY---------
....... . . . .     Waiver of Indictment, filed .                                                               Deputy
D .... ..           Plea Agreement accepted.                                              efers acceptance of Plea Agreement.
D .... ..           Plea Agreement filed                                        V ...... No Plea Agreement.
D .... ..           Plea Agreement included with Factual Resume.
............        Factual Resume filed .
....... . . . . .   Defendant is adjudged guilty as to Count 1 of Superseding Information .
............        Sentencing set February 15, 2019 at 10:00 a.m.
D ......            Trial set for _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ a.m./p.m.
                    Pretrial motions due:                     . Discovery motions/Government Responses due: _ _ _ _ __
............        Order for PSI, Disclosure Date and Setting Sentencing entered .
D .... ..           PSI waiver filed. VPSI due: December 24, 2018 V Presentence Referral Form to: Vincent E. Wisely
D .... ..           Defts bond   D set D reduced to $                        D Cash D Surety D I 0% D PR
D .... ..           Deft failed to appear, bench warrant to issue.
D .... ..           Bond   D continued D forfeited
                    Deft Custody/Detention continued.
............        Deft ORDERED into custody .


VOTHER PROCEEDINGS: Govt. read the Waiver of Indictment for the record. Defendant's Exhibits A and B admitted.
